Title: To George Washington from Lieutenant General Rochambeau, 14 August 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


					
						Sir,
						Newport, August 14th 1780.
					
					I have nothing new to inform Your Excellency of. There are always cruizing before us, one Ship of the Line and two Frigates that at night go towards the place where the fleet is anchored, off Gardner’s Island. I am wholly ignorant if the marquis de La Fayette has communicated to Your Excellency an answer I made him to a very voluminous dispatch I had from him, in which there is not the Least word, nor order, nor even opinion of Your Excellency. Your Letter of the same date did not make the Least mention of it. The end of all his reasons is that he shows the greatest desire that we should go to attack New-york and Long-island without any Sea forces. he assures me that My right flank will be very well protected on Frog’s point side by Batteries that Your Excellency is to establish upon some island. They forgets that there is two flanks to the Landing of an Army, and to a communication necessary specially to a besieging army, that tho’ the right flank be covered, the left flank is Left quite defenceless, that the British fleet will have in its option, either to fall upon us, as were are Landing, or to go and overpower the French fleet inferior to the British, and left to defend itself with its own forces, at rhode-island; If General Arbuthnot be only an ordinary man, he may

do both successively. If the invasion upon Long-island be centered on one point, we would be probably received and beat at our Landing; that cannot be the case, if once we are masters of the sea, because then, we may have several places in view, and fall on that which shall be the least guarded.
					I beg of Your Excellency to continue to give me your orders by the same direct means that you have done till now. Your Excellency may depend on my zeal and my obedience. I have no words to express to Your Excellency all my Gratitude for all your Dispatches, and my veneration for the truly military and prudent genius that dictates them to you The admiral is of my opinion, and we wish earnestly for a conference with your Excellency that we may prepare before hand all that will be necessary to act on the offending side as soon as any of the three events which we hope for, will put us on the way of it. I am with respect Sir Your Excellency’s Most obedient humble Servant
					
						Le cte de rochambeau
					
				